Ana




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2014

                                       No. 04-14-00207-CV

                                          Peter BARTON,
                                             Appellant

                                                  v.

                                        Ana Lisa GARZA,
                                            Appellee

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-12-308
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        On March 31, 2014, the trial court clerk filed a clerk’s record and a supplemental clerk’s
record in this appeal. Despite these filings, the clerk’s record is incomplete because it fails to
contain the live pleadings in this case. On May 9, 2014, we ordered the trial court clerk to file a
supplemental clerk’s record containing the live pleadings in this case, or a notification of late
record stating the reasons for failing to file such a supplemental clerk’s record.

        On May 27, 2014, the trial court clerk filed a notification of late record stating that it has
not filed the supplemental clerk’s record because appellant (1) has not provided a designation of
the clerk’s record, and (2) has not paid for the clerk’s record.

        Rule 34.5(a) of the Texas Rules of Appellate Procedure lists the documents to be
included in the clerk’s record “[u]nless the parties designate the filings in the appellate record by
agreement under Rule 34.2.” TEX. R. APP. P. 34.5. In civil cases, the documents to be included
are the following:

       (1)     all pleadings on which the trial was held;
       (2)     the court’s docket sheet,
       (3)     the court’s charge and the jury’s verdict, or the court’s findings of
               fact and conclusions of law;
       (4)     the court’s judgment or other order that is being appealed;
       (5)     any request for findings of fact and conclusions of law, any post-
               judgment motion, and the court’s order on the motion;
       (6)     the notice of appeal;
       (7)     any formal bill of exception;
       (8)     any request for a reporter’s record, including any statement of
               points or issues under Texas Rule of Appellate Procedure 34.6(c);
       (9)     any request for preparation of the clerk’s record;
       (10)    a certified bill of costs including the cost of preparing the clerk’s
               record, showing credits for payments made; and
       (11)    any filing that a party designates to have included in the record.

Thus, an appellant is not required to file a designation of materials to be included in the clerk’s
record. See TEX. R. APP. P. 35.3(a); 34.5(a).

        Nevertheless, an appellant is usually required to pay for the clerk’s record. We,
therefore, ORDER appellant to provide written proof to this court within ten days of the
date of this order that either (1) the clerk=s fee has been paid or arrangements have been
made to pay the clerk=s fee; or (2) appellant is entitled to appeal without paying the clerk=s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court